Appeal by the defendant from a judgment of the Supreme Court, Queens County *496(Katz, J.), rendered September 16,1992, convicting him of murder in the second degree and endangering the welfare of a child, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant, by pleading guilty, forfeited appellate review of any claim that his right to testify before the Grand Jury had been violated (see, People v Lasher, 199 AD2d 595; People v Kelly, 198 AD2d 305; People v Torra, 191 AD2d 738; People v Ferrara, 99 AD2d 257).
Further, the trial court did not improvidently exercise its discretion by denying, without a hearing, the defendant’s motion to withdraw his plea of guilty (see, People v Frederick, 45 NY2d 520; People v Tinsley, 35 NY2d 926; People v Lisbon, 187 AD2d 457; People v Richardson, 214 AD2d 624).
The defendant’s remaining contentions are without merit (see, People v James, 192 AD2d 555), or involve matters dehors the record (see, People v Grazzette, 211 AD2d 822; People v Perez, 208 AD2d 960; People v Dyson, 200 AD2d 756). Bracken, J. P., Rosenblatt, Ritter and Goldstein, JJ., concur.